                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                      OPINION
                                                                                     April 21, 2021
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk

                           BROWNSVILLE DIVISION


UNITED STATES OF AMERICA                     §

                                             §            Criminal No. 1:21-303

Raul Garcia-Alvarado                         §



                    UNITED STATES MAGISTRATE JUDGE=S
                      REPORT AND RECOMMENDATION

       The undersigned Magistrate Judge submits this Report and Recommendation to the
District Judge pursuant to 28 U.S.C. § 636(b)(3). The District Judge assigned to the above-
styled case referred the same to the undersigned for the taking of a guilty plea pursuant to
Rule 11 of the Federal Rules of Criminal Procedure. The defendant has waived the right to
plead before a District Judge, and additionally, have consented to proceed before the
undersigned. Furthermore, the Defendant has waived his right to appear in person and has
consented to enter a guilty plea via video conferencing. A waiver of rights and consent to
plea/sentencing by video conference has been executed by the defendant.
       On April 21, 2021, the defendant appeared with counsel before the Magistrate
Judge, who personally addressed the defendant in open court and admonished the
defendant pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The defendant
stated that he understood the Courts’ admonishments. In light of the above, the
undersigned found the defendant to be sufficiently competent to enter a plea.
       The defendant pleaded guilty to the offense of alien previously been denied
admission, excluded, deported, and removed, was unlawfully present in the
United States having been found in Cameron County, Texas, without having not
obtained consent to reapply for admission into the United States from the
Attorney General of the United States and Secretary of Homeland Security, in
violation of Title 8, United States Code, Section 1326(a) and (b)(1), as charged in the
Indictment. No plea agreement was entered. The Court explained to the defendant
that the defendant would be subject to sentencing pursuant to the, now advisory,
Sentencing Guidelines as promulgated by the United States Sentencing Commission. The
Court also explained that parole has been abolished and that the defendant could receive a
supervised release term. The Court also explained how a supervised release term differs
from parole. The Court further explained the range of available punishment with regard to
imprisonment, fines, restitution, supervised release, and available fee assessments under
Section 10601 of Title 42, United States Code.
       The Magistrate Judge finds the following:

              1.     The defendant's guilty plea was taken by the undersigned subject to
                     the approval and sentencing of the assigned District Judge and after
                     the Defendant consulted with an attorney and executed oral and
                     written waivers;

              2.     The defendant fully understands the nature of the charges and
                     relevant penalties;

              3.     The defendant understands the defendant=s constitutional and
                     statutory rights and wishes to waive said rights;

              4.     The defendant=s guilty plea was freely and voluntarily tendered;

              5.     The defendant is sufficiently competent to enter a guilty plea;

              6.     An adequate factual basis exists in relation to this plea.


                                  RECOMMENDATION


       The Magistrate Judge RECOMMENDS that the District Judge accept the plea of
guilty and, after reviewing the pre-sentence investigation report, enter a final judgment
finding guilt against the defendant.


                                  NOTICE TO PARTIES


       The parties may file objections to this Report and Recommendation. FED. R. CRIM.
P. 59(a),(b). A party filing objections must specifically identify those findings or
recommendations to which objections are made.        The District Judge need not consider
frivolous, conclusive, or general objections. Battle v. United States Parole Comm=n, 834
F.2d 419 (5th Cir. 1987).




                                              2
       A party=s failure to file written objections to the proposed findings, conclusions, and
recommendation in a magistrate judge=s report and recommendation within fourteen (14)
days after being served with a copy shall bar that party, except upon grounds of plain error,
from attacking on appeal the un-objected-to proposed factual findings and legal conclusions
accepted by the district court, provided that the party has been served with notice that such
consequences will result from a failure to object. See 28 U.S.C. ' 636(b)(1)(C); Douglass v.
United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996).
       The Office of the District Clerk is directed to send a copy of this Report and
Recommendation to all parties.
       DONE at Brownsville, Texas, this 21st day of April, 2021.



                                                  ______________________________
                                                       Ignacio Torteya III
                                                  United States Magistrate Judge




                                              3
